Citation Nr: 0813258	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and Board remand.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

By a July 2007 Board remand, the RO was instructed to obtain 
a VA examination and opinion regarding the veteran's claim 
for entitlement to service connection for left ear hearing 
loss.  The Board remand contained specific instructions 
regarding the required medical opinion.  Although the RO 
obtained a VA opinion, the examiner did not provide answers 
to the specific questions as noted in the remand.  These 
questions must be addressed before an appellate decision can 
be made.  In addition, the VA opinion addressed bilateral 
hearing loss and bilateral tinnitus, and did not specifically 
address left ear hearing loss, which is currently the only 
claim pending on appeal.  Accordingly, the Board finds that 
the August 2007 VA examination is inadequate in light of the 
directives contained in the July 2007 Board remand.  RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
left ear hearing loss found.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any current left ear hearing loss 
is related to the veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of inservice and post-
service noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  Prior to 
forming an opinion, the examiner should be 
mindful of the holding in Hensley v. 
Brown, 5 Vet. App. 155 (1993), as noted in 
the Board's July 2007 remand.  The 
examiner must specifically address the 
question of whether any degree of left ear 
hearing loss began as a result of any 
inservice noise exposure.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
left ear hearing loss.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



